Name: Commission Regulation (EC) No 2277/95 of 28 September 1995 on the conditional extension of the validity of import licences issued upon the allocation of the first tranche of the 1995 quantitative quotas for certain products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: miscellaneous industries;  Asia and Oceania;  international trade;  tariff policy;  leather and textile industries
 Date Published: nan

 29 . 9 . 95 I EN Official Journal of the European Communities No L 232/5 COMMISSION REGULATION (EC) No 2277/95 of 28 September 1995 on the conditional extension of the validity of import licences issued upon the allocation of the first tranche of the 1995 quantitative quotas for certain products originating in the People's Republic of China where the licences cover products on their way to the Community by the expiry date, provided that the destina ­ tion of such products cannot be changed ; Whereas these measures are in accordance with the opinion of the Committee for the administration of quotas set up under Article 22 of Regulation (EC) No 520/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas, and in particular Article 17 (2) thereof ('), Whereas Commission Regulation (EC) No 2459/94 (2) establishes administrative procedures for the first tranche of the 1995 quantitative quotas for certain products origi ­ nating in the People's Republic of China ; whereas under the provisions of Article 7 of this Regulation the import licences covering this tranche fire valid for nine months, starting on 1 January 1995 ; Whereas Commission Regulation (EC) No 2801 /94 (3), as last amended by Regulation (EC) No 3807/94 (4), esta ­ blishes the quantities to be allocated to importers from the first tranche of the 1995 quotas ; Whereas in view of the special nature of transactions concerning products subject to quota, and in order to guarantee optimum use of the quotas, it would seem advi ­ sable to authorize the competent national authorities, at the request of the importers concerned, to extend to 31 December 1995 the validity of licenses issued pursuant to the provisions of Regulation (EC) No 2801 /94 where at least 60 % of the amount covered by the licences has been used up by the expiry date of 30 September 1995 or HAS ADOPTED THIS REGULATION : Article 1 At the request of the importers concerned, the validity of licences issued pursuant to the provisions of Regulation (EC) No 2801 /94 shall be extended by the competent national authorities to 31 December 1995 where :  at least 60 % of the amount covered by such licences has been used up by 30 September 1995, or  the licences cover products on their way to the Community by 30 September 1995, provided that the destination of such products cannot be changed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1995 . For the Commission Leon BRITTAN Vice-President (') OJ No L 66, 10 . 3. 1994, p. 1 . R O ! No L 262. 12. 10 . 1994. d 27. (3) OJ No L 297, 18 . 11 . 1994, p 13 . h) OJ No L 325, 17. 12. 1994, p. 47.